C
    Case 2:17-cv-01263-CCC-MF Document 56 Filed 02/03/20 Page 1 of 2 PageID: 944
     Case




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

     RONALD BlANCH! AND DEBRA BIANCHI,                      )
     MADELINE MARINO AND RICHARD                            )
     BISHOP, MARIE CASTELO AND                              )        Case No.: 2:17-cv-01263-CCC-MF
     FRANCISCO CASTELO, JOHN MAHONEY                        )
     AND LAURA MAHONEY, RON CECCONI                         )
     AND PATRICIA CECCONI AND EDA                           )
     KAUFFMAN AND ROGER ROSENGARTEN,                        )
     On behalf of themselves and all others similarly       )
     Situated,                                              )        P[D ORDER
                                                                     GRANTING MOTION FOR
                     Plaintiffs,                                     KEVIN LAUKAITIS ADMISSION
                                                                     PRO HAC VICE
     V.                                                     )
                                                            )
                                                            )
     SAMSUNG ELECTRONICS AMERICA, INC.                      )
     AND SAMSUNG ELECTRONICS CO., LTD.                      )
                                                            )
                     Defendants                             )

             This motion having been opened to the Court by SIMMONS HANLY CONROY, attorneys for

     Plaintiffs (“Plaintiffs’), upon its application for an order granting Kevin Laukaitis, attorney-at-law

     in Illinois, admission to practice pro hac vice, and the Court having considered the motion and

     good cause having been shown:

             IT IS on this   %)    day of                       ,   2020, ORDERED as follows:

              I.     Kevin Laukaitis is admitted pro hac vice to appear in this matter on behalf of

     Plaintiff.

             2.      Kevin Laukaitis is required to abide by the rules governing this Court.

             3.      Kevin Laukaitis is deemed to consent to the appointment of the Clerk of the Court

     as agent upon whom service of process may be made for all actions against his law office that may

     arise out of their participation in this matter.

             4.      Mitchell M. Breit an attorney and shareholder at SIMMONS HANLY CONROY and a

     member of the bar of the Court, has entered an appearance in this case and shall be counsel of
Case 2:17-cv-01263-CCC-MF Document 56 Filed 02/03/20 Page 2 of 2 PageID: 945
 Case 2:17-cv-01263-CCC-MP Document 55-3 Piled 01/24/20 Page 2 of 2 PagelD: 943



  record in accordance with Local Civil Rule l0l.I(c)(4).

         5.     In accordance with Local Civil Rule l0I.I(c)(3), Kevin Laukaitis will make a

  payment of$ 150.00 payable to the Clerk, USDC.



                                                                             t..
                                                      UnittSwtso-9rñ4dge




                                                           MARK FALK
                                                      U.S. Magistrate Judge
